Detailed Action1
Election/Restriction
Claims 9-10 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-8 and 11-18 in the reply filed on November 16, 2020 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112

The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites a temperature. It is unclear if this is referring to the temperature recited in claim 1, or if a second temperature is being introduced.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2017/0327917 (“Holzweissig”) in view of The Linde Group, Neutral hardening and annealing, Published 2017 (“NPL”) and Min Wang, Experimental proposal of holding pressure time effect in hot stamping of high strength steel, Journal of Plasticity Engineering, Published April 2, 2014 (“Wang”).
Regarding claim 1, Holzweissig teaches a method of producing a motor vehicle component having a tensile strength Rm greater than 1700 MPa (paras. [0002], [0012] & [0018]), the method comprising: heating a blank of a hardenable carbon-containing steel alloy having a carbon content of not less than 0.3 percent by mass to a temperature not less than an AC3 temperature of the steel alloy (paras. [0014], [0022] & [0045]); removing the blank from the ; and hot forming and press hardening the blank, in a hot forming and press hardening mold (paras. [0016] & [0045]). Claim 1 also recites the motor vehicle component having a bending angle greater than 50 degrees. One of skill in the art will appreciate that the steel of Holzweissig has a bending angle greater than 50 degrees due to the shape of component 6 in figure 1, and, the process producing hardened steel with high ductile properties (para. [0007]).
Holzweissig fails to explicitly teach the heating being done in a continuous furnace. However, continuous furnaces are well known for hardening steel. NPL teaches multiple types of known continuous furnaces (pages 14-17, wherein all references to NPL refer to the document submitted herewith). Holzweissig further teaches it is known to control the atmosphere of continuous furnaces by pumping a gas such as nitrogen therein (pages 17-32).
In this case, Holzweissig teaches to harden steel in a contact heating station. Holzweissig teaches that the heating should rapidly heat at least outer regions of the blank, and, have a relatively short hold time (paras. [0014], [0016] & [0020]). However, one of skill in the art will appreciate that there are numerous furnaces that can be used for hardening. NPL teaches that continuous furnaces are commonly used. It would be predictable to use a continuous furnace to rapidly heat at least the outer portions of the blank of Holzweissig. It would further be predictable to use a continuous furnace that holds the blank at a certain temperature for less than 20 seconds. Thus, it would be obvious to substitute the heating device of Holzweissig with a continuous furnace.
Holzweissig fails to explicitly teach supplying nitrogen to the continuous furnace under closed-loop control to establish an oxygen content of 0.5% to 15% by volume in a furnace atmosphere in the continuous furnace. However, this would have been obvious in view of Wang (wherein all references to Wang refer to the document submitted with the IDS submitted on October 28, 2020).
Wang is also directed to hot stamping high strength steel (Abstract, page 89). Wang teaches to heat the steel in a furnace having an atmosphere control system wherein the atmosphere control system pumps nitrogen into the furnace to maintain an oxygen content of between 5 and 10 percent (pages 89-90).

Regarding claim 2, as detailed in the rejection to claim 1 above, Holzweissig et al. teaches in the supplying nitrogen to the continuous furnace, the oxygen content is controlled to be between 0.5% and 10% by volume.
Regarding claim 3, Holzweissig et al. fails to explicitly teach in the supplying nitrogen to the continuous furnace, a nitrogen volume flow rate has a value per hour between two and four times a furnace volume of the continuous furnace. However, this would have been obvious in view of a separate teaching of NPL.
NPL teaches that when maintaining an atmosphere inside of a continuous furnace, the flow rate of gas will depend on different factors (pages 37-38). NPL teaches that for continuous furnaces, it is known to have a flow rate of 0.5-10 furnace volumes per hour.
In this case, Holzweissig et al. teaches to pump nitrogen into the continuous furnace to maintain a desired atmosphere therein, but is silent as to the flow rate needed to maintain the atmosphere. NPL teaches that it is predictable that using a flow rate of 0.5-10 furnace volumes per hour is adequate to maintain a desired atmosphere within a continuous furnace. Thus, it would be obvious to modify Holzweissig et al. to use a flow rate of 0.5-10 furnace volumes per hour and to adjust the flow rate based on the measured oxygen content. 
Since the range of 0.5-10 furnace volumes per hour overlaps and encompasses the claimed range a prima facie case of obviousness exists.
Claim 4 recites in the supplying nitrogen to the continuous furnace, the nitrogen, based on a spatial direction, is introduced into the continuous furnace above the blank being heated. NPL teaches that it is known to inject gas into a furnace from the top (figure 51 on page 43). It 
Regarding claim 5, Holzweissig et al. further teaches the blank is a tailored blank (paras. [0016] & [0019]).
Regarding claim 6, Holzweissig et al. fail to explicitly teach in the heating of the blank, the blank is guided through the continuous furnace within a period of 2 to 10 min. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, Holzweissig teaches to rapidly heat the steel with contact plates to a desired temperature and to hold the steel at the desired temperature for 20 seconds or less. One of skill in the art will appreciate that the heating times will vary depending on the furnace used, the type of steel, the thickness of the steel, etc. Wang further teaches that it is known that when holding steel in the furnace for longer times (i.e. 5 minutes, page 90), it is still predictable to hot form the steel into a desired shape. Thus, finding the workable ranges of the heating and holding times when performing the teachings of Holzweissig in a continuous furnace, instead of a contact heating element as taught by Holzweissig, can be found by routine experimentation.
Claim 7 recites in the heating of the blank, a temperature is between 910 and 980°C in the continuous furnace. Holzweissig et al. further teaches heating the blank to preferably above 900°C (Holzweissig , para. [0014]). One of skill in the art will appreciate that the teachings of Holzweissig comprise a range that overlaps the claimed range or is so close that a prima facie case of obviousness exists because one skilled in the art would have expected them to have the same results. See MPEP 2144.05(I).
Regarding claim 12, as detailed in the rejection to claim 1 above, Holzweissig et al. teaches in the supplying nitrogen to the continuous furnace, the oxygen content is controlled to be between 0.5% and 5% by volume.
Regarding claim 13, Holzweissig et al. fail to explicitly teach in the supplying nitrogen to the continuous furnace, the oxygen content is controlled to be between 0.5% and 3% by volume. However, where the general conditions of a claim are disclosed in the prior art, it is not 
Claim 14 recites in the supplying nitrogen to the continuous furnace, a nitrogen volume flow rate has a value per hour between 2.5 and 3.5 times a furnace volume of the continuous furnace. This is obvious for the same reasons as detailed in the rejection to claim 3, above.
Claim 15 recites in the supplying nitrogen to the continuous furnace, a nitrogen volume flow rate has a value per hour three times a furnace volume of the continuous furnace. This is obvious for the same reasons as detailed in the rejection to claim 3, above.
Regarding claim 17, Holzweissig et al. fail to explicitly teach in the heating of the blank, the blank is guided through the continuous furnace within a period of 120 to 360 sec. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, Holzweissig teaches to rapidly heat the steel with contact plates to a desired temperature and to hold the steel at the desired temperature for 20 seconds or less. One of skill in the art will appreciate that the heating times will vary depending on the furnace used, the type of steel, the thickness of the steel, etc. Wang further teaches that it is known that when holding steel in the furnace for longer times (i.e. 5 minutes, page 90), it is still predictable to hot form the steel into a desired shape. Thus, finding the workable ranges of the heating and holding times when performing the teachings of Holzweissig in a continuous furnace, instead of a contact heating element as taught by Holzweissig, can be found by routine experimentation.
Regarding claim 18, Holzweissig et al. in the heating of the blank, the temperature within the continuous furnace is more than 5% higher than the AC3 temperature of the steel alloy .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holzweissig et al. as applied to claim 1, and further in view of DE2452486A1 (“Ridderstrale”) and EP2093304 (“Mueller”).
Regarding claim 8, while Holzweissig et al. teaches the steel being a manganese-boron steel with a carbon content above 0.3 % (paras. [0022] & [0034], Holzweissig et al. fails to explicitly teach the steel alloy includes iron, melting-related impurities, and alloy elements, the alloy elements including 0.3 - 0.4% by mass of C (carbon), 0.15 - 1 % by mass of Si (silicon), 0.5 - 2 % by mass of Mn (manganese), max 0.05 % by mass of P (phosphorus), max 0.01 % by mass of S (sulfur), max 0.01 % by mass of N (nitrogen), 0.05 - 1 % by mass of Cr (chromium), max 0.3 % by mass of Ni (nickel), max 0.1 % by mass of Cu (copper), max 0.5 % by mass of Mo (molybdenum), max 0.1 % by mass of Al (aluminum), 0.02 - 0.1 % by mass of Nb (niobium), max 0.06 % by mass of V (vanadium), max 0.1 % by mass of Ti (titanium), and 0.001 - 0.01 % by mass of B (boron). However, this would have been obvious in view of Ridderstrale (wherein all references to Ridderstrale refer to the machine translation submitted herewith) and Mueller (wherein all references to Mueller refer to the machine translation provided with the IDS submitted on October 28, 2020).
Ridderstrale is directed to making a hardened steel workpiece for use in a vehicle (page 1 of DE486; para. [0003] of Mueller). Ridderstrale teaches the steel comprising all of claimed alloy elements except for Nb (para. [0007]). Mueller further teaches that a similar steel can have between .01 and .08 percent of Niobium. 
In this case, Holzweissig et al., Ridderstrale, and Mueller all teach a manganese-boron steel having a carbon content greater than .3 %. Holzweissig is silent as to the other components of the steel. However, Ridderstrale and Mueller teach that the steel can have the other alloy elements required by claim 8. Since Ridderstrale and Mueller teach the steel is adequate for the producing of high-strength, thin components with complex shapes, for example pillars of the cars, it would be predictable that forming the steel having the alloy elements of Ridderstrale and .01-.08 percent Niobium will provide a steel capable of being hot formed and capable of being a vehicle component.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holzweissig et al. as applied to claim 1, and further in view of Len Watson, Boron Steel in Vehicles, Screenshot captured on March 4, 2016 (“Watson”) and WO2017016536A1 (“Handing”).
Regarding claim 11, Holzweissig et al. fails to explicitly teach cathodic dip painting causing the motor vehicle component to have a yield strength greater than 1300 MPa.
Watson teaches that it is known for boron steels used in cars to have a yield strength above 1300 MPa. Thus, it is obvious and predictable to modify Holzweissig et al. such that the steel composition will result in a yield strength above 1300 MPa.
Handing teaches that high strength motor vehicle components are subject to corrosion, and, applying a cathodic dip coating can protect against it (para. [0006], wherein all references to Handing refer to the machine translation submitted herewith).
Since Holzweissig et al. is also directed to high strength vehicle components, there would be a reasonable expectation of success of applying a cathodic dip coating to protect against corrosion.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holzweissig et al. as applied to claim 1, and further in view of Handing.
Claim 16 recites after the hot forming and press hardening, coating the motor vehicle component. This is obvious in view of Handing for the same reasons detailed in the rejection to claim 11, above (i.e. obvious to provide a coating with cathodic dip painting).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”